UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1318


In Re:   PATRICK SHAWN COLLINS,

                Petitioner.




                 On Petition for Writ of Mandamus.
                          (2:14-cv-05473)


Submitted:   June 13, 2014                  Decided:   July 14, 2014


Before WILKINSON, SHEDD, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Patrick Shawn Collins, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Patrick Shawn Collins petitions for a writ of mandamus

seeking         an   order        directing    the      district     court     to    order    his

immediate release.                 We conclude that Collins is not entitled to

mandamus relief.

                 Mandamus relief is a drastic remedy and should be used

only       in   extraordinary         circumstances.              Kerr   v.    United   States

Dist.       Court,         426 U.S. 394,    402     (1976);       United     States     v.

Moussaoui,           333 F.3d 509,     516-17       (4th    Cir.   2003).       Further,

mandamus        relief       is    available       only    when    the   petitioner      has    a

clear right to the relief sought.                         In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                            Mandamus may not be

used as a substitute for appeal.                          In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).                           This court does not have

jurisdiction to grant mandamus relief against state officials,

Gurley v. Superior Court of Mecklenburg Cnty., 411 F.2d 586, 587

(4th Cir. 1969), and does not have jurisdiction to review final

state       court     orders,        Dist.    of       Columbia    Court      of    Appeals    v.

Feldman, 460 U.S. 462, 482 (1983).

                 The relief sought by Collins is not available by way

of mandamus. *             Accordingly, although we grant leave to proceed in


       *
       To the extent Collins’s filing could be construed as an
appeal of the proposed findings and recommendation entered by
the magistrate judge in his pending case in the district court,
(Continued)
                                                   2
forma pauperis, we deny the petition for writ of mandamus.                We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                           PETITION DENIED




we lack jurisdiction to consider the appeal because the district
court has not issued a final order.     28 U.S.C. §§ 1291, 1292
(2012).



                                      3